Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending and acknowledged in a Response of 03/31/2017. 
Further, the Examiner contacted attorney Kelly Hwang on 08/25/2022 to discuss a possible allowability. During the discussions, the Examiner requested filing a new Abstract to reflect the claimed method and a Terminal disclaimer with respect to a parent application no. 16/089780. Then Applicant filed a new abstract and terminal disclaimer on the same day. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) was submitted on 03/31/2017. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The references are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure document has been considered by the Examiner, and signed and initialed copy thereof is enclosed herewith.  

TERMINAL DISCLAIMER
The terminal disclaimer filed on 08/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent no. 11058614B2 been reviewed and are accepted. The terminal disclaimer has been recorded.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claimed instant method is allowable in view of parent application no. 16/089780 which is now matured into patent no. 11058614B2 because the instant method requires all the limitations of the said patent. 

Conclusion
Claims 1-12 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613